 In the Matter of REPUBLIC AVIATION CORPORATIONandUNITED AUTO-MOBILE,AIRCRAFT&AGRICULTURALAMERICA(UAW-CIO)IMPLEMENTWORKERS OFCase No. 14-C-860.-DecidedApril 7,1945DECISIONANDORDEROn September 28, 1944, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practicesand that it had not engaged in certain unfair labor practices, andrecommending that it cease and desist from the unfair labor practicesfound and take certain affirmative action, as set out in the copy of theIntermediate Report attached hereto, and that the complaint be dis-missed as to the remaining allegations.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief.Oral argument, in which the respondent and the Union participated,was held before the Board in Washington, D. C., on February 1,1945.The Board has reviewed the rulings of the Trial Examiner atthe hearing and finds that no prejudicial errors were committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the respondent's brief and exceptions, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the exceptions,additions, and qualifications noted below :1.The Trial Examiner found that, in selecting Oscar Finch fordischarge, the respondent was motivated by his membership in andactivities on behalf of the Union'We concur in this finding for thereasons set forth in the Intermediate Report.Moreover we considerit significant that, while "unsatisfactory work" was given as thereason for Finch's discharge in the respondent's answer to the Board's'The Intermediate Report makes reference to a conversation between Ellery Finch andVincent Bradley,supervisor of the power plant assembly line, during which Bradley re.marked that the respondent did not want a union. Inadvertently,the conversation isreported as having occurred in August 1943The record shows,and we find,that theconversation took place in August 1942.61 N. L. R. B., No. 54.639678-45-vol. 61-27397 398DECISIONSOF NATIONALLABOR RELATIONS BOARDcomplaint and on the dismissal slip, at the hearing before the TrialExaminer, the respondent advanced five reasons for his discharge :(1) that he had wandered from his job and had been found talking toa female timekeeper on the opposite side of the building; (2) that onone occasion, when there had been a shortage of parts, he had refused togo home early; (3) that he had damaged certain parts because of therapidity with which he worked; (4) that he had engaged in a numberof fights with fellow employees; and (5) that he carried a chair aroundwith him while at work.However, in its brief before the Board,the respondent states that the "principal" reasons for the dischargeof Finch were, "the quarrelsome argumentative disposition and re-luctance to obey instructions."The other reasons are not evenmentioned.The respondent excepts to the Trial Examiner's finding that it hadlaid off a disproportionately large number of union adherents fromthe engine stand section on July 30, 1943, since, it claims, only 2 outof 42 employees in the section had not signed union authorizationcards.However, Ewers, secretary-treasurer of the Union, crediblytestified that she had checked the names of the employees, who workedin the section on the date of the discharge of Finch, against the unionrecords in her custody.Her check revealed that only 21 of the 42employees in the section had signed authorization cards.Accordingly,we concur in the Trial Examiner's finding.To support its contention that Finch performed unsatisfactorywork, the respondent claims that Finch sat on a chair while at work,in defiance of orders to the contrary, that this caused him to performhis work improperly, and that it set a bad example for the remainderof the employees on the assembly line.The respondent then arguesthat its conduct in offering Finch, 2 months prior to his discharge, atransfer to a job which did not require standing, negates the findingof a discriminatory discharge.Wo do not agree. If anything, thefact that the offer was rejected and that thereafter Finch neverthelesswas permitted to continue at-his job for a period of 2 months indicates,as the Trial Examiner found, that either he did not habitually sitwhile at work, or that while seated he performed his work compe-tently.2If this were not the case, then the respondent would havedischarged' Finch when he refused its offer of a transfer.Moreover,the record does not show, as indeed the respondent admitted at theoral argument before the Board, that the employees had followedFinch's example of sitting while at work.2 In excepting to the Trial Examiner's finding that Finch was a good worker, the re-spondent states that the Trial Examiner erred in referring to Finch as "overseer of thework of 2 girl employees," contending that it had no title such as "overseer."We interpretthe word "overseer" in its literal sense of looking over someone's work.The respondentagrees that Finch did instruct new employees. REPUBLICAVIATION CORPORATION3992.We find, as did the Trial Examiner, that the respondent selectedWalter R. Hull for discharge because of his interest and activities infavor of the Union. In excepting to the Trial Examiner's rejectionof its contention that Hull was selected for discharge because he wasan inefficient employee, the respondent adduced evidence to show,among other things, that Hull made frequent visits to the hospitalmaintained in conjunction with the respondent's plant.Hull's hos-pital record shows 25 visits in 8 months, 2 of which were for the pur-pose of redressing previously sustained injuries.The respondent'smedical director testified that the average number of hospital visits,based upon the entire plant perspnnel was about 2 per month.Healso indicated that approximately three-fourths of all the visits weremade by one-third of the plant population.However, he admittedthat he could make no comparison of Hull's visits with those of otheremployees engaged in similar work.Upon this state of. the record,we are unable to find that Hull's hospital visits were excessive orindicative of inefficiency.The respondent also contends that the Trial Examiner erred inattaching significance to the fact that Hull had received two meritraises, the second only 2 months prior to his discharge.While it istrue, as the respondent states in its brief, that everyone employed inthe engine stand section for 3 months prior to the discharge of Hullreceived either a merit raise, a promotion increase, or an automaticincrease, this does not indicate that the respondent pursued the generalpolicy of giving merit raises to inefficient workers.Thus, MargaretMattingly, who was properly discharged for unsatisfactory work,received two automatic increases but no merit raises.3.We agree with the Trial Examiner's finding that Vella G. Ewerswas discharged because of her membership in and her advocacy of theUnion.The Trial Examiner found, contrary to the claim of the re-spondent, that Ewers was not excessively absent from her machineand that her alleged absences did not lead to a "bottleneck" in steelwelding production on the day shift during the month of October 1943.We concur in this finding.The respondent excepts to the Trial Examiner's finding that steelspot welding production was being maintained at normal levels be-cause the night shift steel spot welder did not work exclusively onsteel but also worked on aluminum spot welding. The respondent con-tends that there was an urgent need for both aluminum and steelwelded parts during that time, and that no matter how badly steelproduction dropped, it was still necessary to maintain the flow of pro-duction on aluminum.While we agree that the fact that the nightshift steel spot welder also worked on aluminum is not conclusive thatsteel production was being maintained at normal levels, the evidence, 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDset forth in the Intermediate Report, leads us to the conclusion thatsteel spot welding production did not decline.Moreover, Ewers testi-fied that she had requested permission to leave early during the entiresecond week in October.According to her, the request was granted bySupervisor Card only upon Ewers' assurance that her work was up todate and upon Foreman Wingfield's concurrence that she was notbehind in her work.Wingfield could recall only one occasion whenEwers had permission to leave early. Card did not deny Ewers' testi-mony in this respect, nor did the respondent introduce into evidenceany time records to show how many times Ewers had left early. Sincewe believe, as did the Trial Examiner, that Ewers is a credible witness,we credit her testimony and find that her work was up to date at leastduring the second week in October.Certain production records were introduced into evidence by the re-spondent for the purpose of showing that 18 percent of the total dayshift steel spot welding production for the month of October 1943, wasproduced by someone other than Ewers. The Trial Examiner re-jected this interpretation and found that only 21/2 percent, or theequivalent of less than 15 minutes work per day, was performed bysubstitutes for Ewers.We have carefully reviewed this evidence andagree with the Trial Examiner's conclusions that the amount of sub-stitution was insignificant.Moreover, in view of the conflicting testi-mony with respect to the production records given by the respondent'sexpert witnesses, Foreman Wingfield and Engineer Callahan, we donot attach much weight to this evidence.34.We concur with the Trial Examiner's finding that by the state-ment of Foreman Spruell to employee Arbuthnot about a month beforeFinch's discharge that Finch was "messing around" with the Uniontoo much for his own good; by the statements of Foreman Spruell toFinch on the day, after the latter's discharge to the effect that Finchwas discharged for being too active in the Union, that the respondentdoes not want a union in the plant, and that it is "getting rid of" theactive union men as fast as it can; and by the letter of September 27,1943, the respondent interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct 4The discriminatory discharges of Finch and Hull, about 2months before the issuance of the letter, served as a warning to the' In its brief before the Board, the respondent seeks to reopen the record for the purposeof adducing additional testimony,which it claims was not available at the hearing beforethe Trial Examiner,to support its interpretation of the production recordsInasmuchas the respondent failed to set forth why the alleged new evidence was unavailable at thehearing, the motion to reopen the record is hereby denied.4Unlike the Trial Examiner,we do not include in this finding Spruell's statement toHull in the Spring of 1943, to stop "fooling around with the Union or . . . get in trouble,"since the statement antedated the period alleged in the Board's complaint.We have,however, considered the statement as part of the background indicative of the respondent'sopposition to the Union and concerted activities of its employees. REPUBLIC AVIATION CORPORATION401employees that the respondent was prepared to use its economic powerto defeat the Union. In the face of these concrete examples of eco-nomic reprisals, the employees could properly regard as meaninglessthe statement in the letter that the respondent would respect the rightof any employee to join or not to join a union.That the statement wasin fact meaningless is demonstrated by the respondent's subsequent dis-criminatory discharge of Ewers.Under these circumstances the em-ployees could reasonably interpret the contents of the letter in themanner set forth in the Intermediate Report. So interpreted, theletter constitutes an inseparable part of the respondent's coercive courseof conduct and transgressed upon the exercise by the employees oftheir right to choose a bargaining representative without restraint orcoercion by the respondent.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Republic Aviation Corpora-tion,Evansville, Indiana, and its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in United Automobile, Aircraft &Agricultural Implement Workers of America (UAW-CIO), or anyother labor organization, by discharging, laying off, or refusing toreinstate any of its employees, or by discriminating in any othermanner in regard to their hire or tenure of employment, or any term orcondition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Automobile, Aircraft,Agricultural Implement Workers of America (UAW-CIO), or anyother labor organization, to bargain collectively through representa-tives of their own choosing and to engage in concerted activities, forthe purpose of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer Oscar Finch, Walter R. Hull, and Velia C. Ewers, immedi-ate and full reinstatement to their former or substantially equivalentpositions,without prejudice to their seniority or other rights andprivileges ;(b)Make whole Oscar Finch, Walter R. Hull, and Velia C. Ewersfor any loss of pay they have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sum of 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDmoney equal to the amount which each normally would have earnedas wages from the date of his discharge to the date of the respondent'soffer of reinstatement, less his net earnings during said period;(c)Post at its Indiana Division plant in Evansville, Indiana, copiesof the notice attached hereto, marked "Appendix B."Copies of saidnotice to be furnished by the Regional Director of the Eleventh Region,shall, after being duly signed by the respondent's representative, beposted by the respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;(d)Notify the Regional Director for the Eleventh Region in,writing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe respondent discriminated in regard to the hire and tenure ofemployment of Ira G. Hite, Harry H. Wallace, and Margaret L.Mattingly, within the meaning of Section 8 (3) of the Act and engagedin unfair labor practices by questioning its employees concerning theirunion activities and affiliations, be, and it hereby is, dismissed.Mrt.GERARD D. REILLY, concurring in part and dissenting in part :I am constrained to disagree with my colleagues' approval of theTrial Examiner's findings with respect to the letter of September 27,1943, and the discharge of Hull.The September 27 letter, standing alone, was not proscribed by theAct, although clearly designed to persuade employees not to join theUnion, and it is well established that this Board possesses authority toenjoin the respondent from making the utterances contained in theletter only where the letter may fairly be said to constitute a part ofthe whole complex of the. respondent's coercive activities.5Further,where the facts are capable of sustaining a finding by the Board thatthe utterances were a part of the respondent's coercive activity, such afinding is not reversable by the Courts.sHowever, the facts hereclearly cannot sustain such a finding since the September 27 letter isreadily separable from any of the unfair labor practices committedby the respondent.?On the other hand, the letter is indicative of the respondent's attitude5N L. R. B. v. Virginia Electric & Power Company,314 U. S 469N. L. R. B. v. Trojan Powder Company,135 F. (2d) 337 (C. C. A. 3).7 Thomas v Collins,323 U. S. 516. Cf.Virginia Electric & PowerandTrojan Powdercases,supra. REPUBLICAVIATION CORPORATION403support to the inference made by the Trial Examiner that the respond-ent's choice of employees to be dropped was motivated by its desire todiscriminate against members of the Union.Since, however, it isconceded that legitimate economic reasons caused the reduction inpersonnel,this case is at best a close one insofar as it relates to em-ployees on the engine stand section of the assembly line. In this con-nection,counsel for the respondent argued that in view of the testimonyof one of the Board witnesses, Ellery Finch, that 40 of the 42 employeesin this category had signed up with the Union, it was impossible todraw the inference that a disproportionate number of union adherentswere selected for lay-off.On this point,however, the Trial Examinerpreferred to believe the testimony of another Board witness,Ewers,to the effect that only 21 of the 42 employees had signed union cards.Since the Trial Examiner's finding on this point really depends upona question of credibility,it is in accord with our ordinary principles ofdecision to accept it.Assuming that this was 'the true state of thefacts, it would therefore appear that the inference of discrimination inthe choice of the employees to be dropped was supported by substantialevidence.This is not true, however,with respect to the finding in regard to theemployee Hull.The Trial Examiner did not credit the respondent'sdefense that it discharged Hull because of unsatisfactory work, and areview of the record does indicate that several aspects of this defensewere inconsistent.What the Trial Examiner overlooked apparently,however, was that one essential factor in the case made out by theBoard in Hull's behalf was lacking,since it was necessary to proveknowledge on the part of the respondent that Hull was active in theUnion, or, in the alternative,a belief that he was active,or circum-stances from- which such an inference might reasonably be drawn.The Trial Examiner finds that although Hull was not a union mem-ber, the respondent had cause to consider him a union adherent andtherefore,the respondent's choice of dropping him in the lay-off wasmotivated,at least in part, by his union advocacy.The sole evidenceadduced to support the above conclusion occurs on direct examinationof Hull after Hull stated that he could not identify as his own a signa-ture on an authorization card alleged to be signed by Walter Hull, norcould he remember ever signing such a card.He was then asked bycounsel for the Board:Q. Did you take any part in union activities?A.Well,nothing in particular, only we talked around thereabout organizing,that is all.At different times we brought upabout unions.Q.Who do you refer to by "we" ? 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well it was fellows on the Engine Line work I was on.I don't remember them all.Finch, Arbuthnot, and Taylor, anddifferent fellows along there we talked about a union with.Q.Was Foreman Spruell present at any of those conversa-tions?A. At times I think he was listening in on the conversations,yes, sir.Q. Do you know whether he was near?A. Yes, he was near.Q. Do you know of any incident when he took-part in theconversation?A. I don't know any particular incident only once I rememberhim saying "you are going to fool around with the Union"or something like that and "you will lose your job or get introuble," or something like that.I remember that.TRIAL EXAMINER: Do you remember the time and place ofthat?A. I don't remember the day and month.TRIAL EXAMINER : Fix the time.A.Well, I judge February, January or February, somewherearound in there, in the spring (1943).The Trial Examiner relies upon the testimony of Arbuthnot andFinch to corroborate Hull's "open and active support of the Union."The testimony of Arbuthnot, a fellow worker of Hull's, is equallyunconvincing.On direct examination as to whether he knew thatHull openly and actively supported the Union, the following was said :Q.What about Walter Hull?A. I think he did, too.Q.Well, do you know?A. Yes, I do know that he was.Q.What did he do?,A.Well, we were discussing the Union all along, trying to getthe thing organized.Q.Whom do you mean by "we" ?A.Well those men (Finch, Taylor, and Hull) that you men-tioned there.As for Finch's testimony, he identified half a dozen persons on theassembly line as active in the Union but did not include Hull amongthem.He was then asked "if there had been anyone else active inthe Engine Stand Section, would you have known about it?"Hisanswer was, "I think I would for there was nobody else to my knowl-edge that had any blank (authorization) cards out there." It was REPUBLICAVIATIONCORPORATION405only in rebuttal that Finch testified that Hull "talked for it (theUnion) all the time."Spruell denied any knowledge of Hull's union activities.Asidefrom Hull's testimony that Spruell was close by when the assemblylineworkers discussed union affairs, during January or February,about 5 months before his discharge in July, the record contains noevidence that Spruell ever overheard Hull speak about the Union.Even if Spruell's denial is not credited, the most that can be said isthat Spruell had seen Hull in a group of employees who were talkingabout union matters and that about 5 months prior to the dischargeof Hull he warned that group to stop "fooling around with the unionor . . . get in trouble."In view of Hull's admission that he was not a union member, thathe was not active in its support, and the very lukewarm testimony ofFinch and Arbuthnot, it is apparent that counsel for the Board failedto prove knowledge or even a belief on the part of the respondent thatHull was a union adherent. Nor does the record reveal any circum-stances to warrant such an inference.APPENDIX BNOTICE TO ALL EMPLOYEES PURSUANT TO A DECISION AND ORDERof the National Labor Relations Board, and in order to effectuate thepolicies of the National Labor Relations Act, we hereby notify ouremployees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United Automobile,Aircraft & AgriculturalWorkers of America (UAW-CIO) orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.Oscar FinchWalter R. HullVelia C. EwersAll our employeesare free tobecome or remain members of theabove-named unionor any other labororganization.We will not 406DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscriminate in regard to hire or tenure of employment or any ternsor condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.REPUBLIC AVIATION CORPORATION(Employer)Dated--------------------By---------------------------------(Representative)(Title)NOTE.Any of theabove-named employees presently serving in the armed forces of theUnited States will be offered full reinstatement upon applicationin accordancewith theSelective Service Actafter discharge from the armed forcesThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. Ham ry G. Carlson,for the Board.Mr. Frederick P. Bamberger,of Evansville, Ind,Messrs. J. Edward Lumbard,Jr.,andPaul J. Quinn,of New York City, andMr. A. R. Kress,of Farmingdale,N. Y, for the respondent.Mr. Harland D. Burcham,of Louisville, Ky, for the Union.STATEMENT OF THE CASEUpon a' second amended charge filed May 23, 1944, by United Automobile, Air-craft, & Agricultural Implement Workers of AVnerica'(UAW-CIO), herein calledthe Union, the National Labor Relations Board, herein called the Board, by theRegional Director for the Fourteenth Region (St. Louis, Missouri), issued itscomplaint dated,May 24, 1944, against Republic Aviation Corporation, Evansville,Indiana, herein called the respondent, alleging that the respondent had engagedin and was engaging in unfair labor practices within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint together with noticeof hearing thereon,'were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent: (1) on July 16, 1943, discharged Ira G. Hite and Harry HWallace, on July 30, 1943, discharged Walter R. Hull and Oscar Finch, onOctober 14, 1943, discharged Margaret L. Mattingly, on October 28, 1943, dis-charged Vella C. Ewers, and thereafter failed and refused to reinstate them,because of their union membership and activities; (2) on and after June 1943,urged, warned and threatened employees not to join, assist, or vote for theUnion or any other labor organization, made derogatory statements concerningunions and their leadership, and questioned employees concerning their unionactivities and affiliations; and (3) by such acts interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act.Prior to the hearing, the respondent filed its answer admitting the jurisdictionalallegations of the complaint and denying the commission of any unfair laborpractices.The answer alleged affirmatively that the respondent released em-ployees Hull and Finch for unsatisfactory work at a time when the workingforce in the plant was being reduced, discharged employees Hite and Wallacefor insubordination and failure, after due warning, to obey respondent's in-structions, released employee Mattingly for unsatisfactory work and for thereason that she was not suited for the type of work performed, and discharged REPUBLICAVIATIONCORPORATION407employee Ewers for failure, after due warning, to obey respondent's instructionsand inattention to the work assigned to her.Pursuant to notice, a hearing was held at Evansville, Indiana, from June 21to June 27, 1944, before the undersigned, Arthur Leff, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Board and the respondent wererepresented by counsel, and the Union by a lay representative.All parties par-ticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues was affordedto all parties.At the close of the Board's case, the respondent moved to dismissthe complaint.The motion was denied.At the close of the hearing, the under-signed granted the motions of the Board and the respondent, respectively, toconform the pleadings to the proof in formal matters, and took under advisementthe motion of the respondent to dismiss the complaint for lack of proof. Thelatter motion is hereby denied except as hereinafter indicated.At the close ofthe hearing, all parties argued orally before the undersigned, and counsel for therespondent subsequently filed a brief with him.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, Republic Aviation Corporation, is a Delaware corporationhaving its principal office in the Township of Babylon, County of Suffolk, NewYork.It operates a plant at Evansville, Indiana, known as the Indiana Division,which alone is involved in this proceeding. It is there engaged in the manufactureof aircraft for the United States Army.During the six months' period precedingDecember 31, 1943, the respondent used raw materials consisting of aluminum,magnesium, steel, and other aircraft metals, valued in excess of $100,000 00 ofwhich 75 percent was shipped to its plant at Evansville, Indiana, from pointsoutside the State of IndianaDuring the same period the respondent deliveredfinished aircraft valued in excess of $100,000 from its said plant to the UnitedStates Army Air Force.The respondent admits that it is engaged in commerce within the meaningof the Act.IITHE ORGANIZATION INVOLVEDUnited Automobile, Aircraft, & Agricultural Implement Workers of America(UAW-CIO) is a labor organization admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. IntroductionThe respondent's plant at Evansville was constructed in 1942 and operationswere commenced there in the latter part of that year.The Union began organi-zation of the respondent's employees about November 1942.On March 2, 1943,the Union filed with the Board a petition for investigation and certification ofrepresentatives ; on June 30, 1943, a hearing was held thereon ; on August 13,1943, the Board directed an election, held on September 29, 1943, in which amajority of the employees in the appropriate unit chose the Union as theircollective bargaining representative, and on October 12, 1943, the Union wascertified by the Board as the representative of the employees in the unit'1A collective bargaining agreement was signed on January 7, 1944. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union's organizational campaign was actively conducted between February1943, and the date of the election, reaching its climax about July 1943, duringwhich month Finch and Hull were discharged under the circumstances relatedbelow.The Union's organizational activities did not cease with the election ;immediately thereafter it instituted an active membership drive.Velia Ewerswas discharged while this drive was in progress.B. The discriminatory discharges; interference, restraint, and coercion1.Oscar Finch and Walter HullAt the time of their discharge on July 30, 1943, Oscar Finch and Walter Hullwere employed on the engine stand section of the assembly line.Their immedi-ate foreman was Sidney Spruell.Above Spruell in the respondent's supervisoryhierarchy was Vincent Bradley, supervisor of the power plant assembly line, andabove Bradley, Louis Aquino, the assembly plant superintendent.Ellery Finch,a son of Oscar Finch and formerly chief timekeeper at the respondent's plant,testified credibly that in August 1943, during an informal discussion amongcertain supervisors and instructors at the respondent's training school, Bradley,who had recently come from the respondent's Farmingdale plant, remarkedthat the respondent did not want a union in the plant and would probably tryto keep it out.' Ellery Finch further testified that in November 1942, heapproached Aquino about a job for his father who was then employed in a WestCoast shipyard.While discussing the question of a starting rate, Aquino said,"Well, he belongs to the union out there and is drawing the union wage isn't he?"Upon Ellery Finch's affirmative reply, Aquino said, "Of course, there will notbe a union here. The Company does not want a union, and wants to stay awayfrom it as much as possible."Prior to July 30, 1943, there were 42 employees on the engine stand sectionof the assembly line.During that month, the respondent determined to effectu-ate a reduction in the number of production employees at the plantAs a partof the general lay-off, eight employees in the engine stand section were dischargedon July 30, 1944. Spruell, who selected those to be discharged, testified that"the decision, more or less, was made by the men who had given us the mosttrouble,with the least amount of efficiency." Spruell defined "men who hadgiven us most trouble" as those who loafed on the job, or went out for a smokewhenever they had a chance, or talked on their job, or were otherwise inattentiveto their work.He defined "efficiency" as speed, neatness, and willingness.The discharged employees, in addition to Hull and Finch, were George Kirk-wood, Edwin Arbuthnot, Ruby Henson, Robert Wall, Walter Taylor, and JohnWilliams.'According to the Union's records, 21 of the 42 employees in the sectionprior to the reduction in force had signed union authorization cards. Included2Bradley denied making this remark.The undersigned was especially impressed withthe credibility of Ellery Finch as reflected by the reasonableness of his over-all testimony,and his attitude and demeanor on the witness stand.Bradley did not similarlyimpressthe undersigned.His over-all testimony lacked clarity and convincing detail and wasmarked mainly by a studied effort to conform to the testimony of Spruell who preceded himon the witness stand.As found below,the undersigned regards much of Spruell's testi-mony as improbable and untrustworthy.Bradley's denial is not credited.2 In point of seniority,Walter Hull was the oldest employee in the section;Finch rankedfifth, and the others, in the order named above, ranked 10th, 14th, 17th, 22nd, 25th, and31st, respectively.Seniority was admittedly not considered in effecting the discharges.There had previously been no general lay-off in the plant and hence there was no establishedpractice of following seniority on lay-offs. REPUBLICAVIATION CORPORATION409among those who had signed were all the discharged employees with the exceptionof Hull. It was Finch's undenied testimony, credited by the undersigned, thatKirkwood, Arbuthnot, Henson, Wall, Taylor, and Williams, as well as Finch, wereparticularly active Union adherents, in that in addition to favoring the Union,they also engaged in solicitation activities on its behalf.The Board does not claim, nor does the evidence establish, that the reductionin personnel effected on July 30 was motivated by other than legitimate economicreasons.It is the contention of the Board, however, that in making its selec-tion of the persons to be discharged, the respondent took into account and wasactuated by considerations related to their union membership and activity.Therespondent asserts, on the other hand, that it was guided in its selections entirelyby considerations of plant efficiency.The principal question to be resolved,therefore, is whether or not the two employees named in the complaint,' wereselected for discharge for the reasons which the respondent asserts, or because oftheirmembership in and activity on behalf of the Union, as the complaintalleges.Oscar Finchbegan working for the respondent on November 16, 1942, and atthe time of his discharge ranked fifth in seniority on the engine stand section.His starting rate was 80 cents an hour. Thereafter he received three meritincreases, his last one on July 3, 1943.At the time of his discharge he wasearning 95 cents an hour and was one of the highest paid employees in thesection.The assembly line in the engine stand section was divided into anumber of subdivisions or stations, all but a few of which were in charge ofgroup leaders who had the responsibility of approving the work of their re-spective stations before it was advanced along the line, and who, as evidence oftheir approval, were required to sign clearance formsOnly about three or fouremployees who did not hold the rank of leadmen were charged with clearanceresponsibility.Finch was one of them. According to Spruell, Finch was firstdelegated this authority about a month or a month and a half prior to hisdischargeSpruell admitted that those employees who were chosen to signclearance forms were selected on the strength of their capability, dependabilityand experience. It is undenied that Spruell frequently assigned new employeeson the line to Finch for instruction and guidance.At the time of his discharge,Finch was acting as overseer of the work of two girl employees.Finch signed a union authorization card about March 1943. Thereafter, hebecame active in soliciting other employees, both in and out of his department,to sign similar cards.He kept on hand at his place of work blank cards whichhe received from the Union and acted as an intermediary in distributing thesecards to union adherents in other departments and receiving from them signedcards for transmittal to the Union.Finch testified that he obtained in all about75 to 100 signatures.From the testimony of Hull, Arbuthnot, and Viola Burk, itappears that Finch was the most active Union adherent in his department.Finch's activities did not escape the attention of Spruell.About a month beforeFinch's discharge, Arbuthnot, according to the latter's testimony which theundersigned credits, had a conversation with Spruell concerning Finch, in thecourse of which Spruell remarked that he thought Finch was "messing around"with the Union too much for his own good. Spruell denied making the remark4Concerning the discharged employees not named in the complaint,J. B. Mansfield,Inter-national representative of the Union,testifiedthat Benson, Taylor,and Arbuthnot hadsuffered no losses and did not desire reinstatement,and that Kirkwood,Williams, and Wallcould not be located for the purpose of determining whether they desired reinstatement. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDattributed to him by Arbuthnot, and, further, disclaimed knowledge not only ofFinch's interest in the Union but also of any organizing drive in his department.Spruell's denial and disclaimer are not credited.'On the day following his discharge, Finch, according to his testimony whichthe undersigned credits, had the following conversation with Spruell:I asked him, I said "Why are you discharging me? I am one of the oldestmen you have. I have always stayed and worked whenever you asked meto stay." I said "Any time you had extra work and wanted a fellow tostay, I have always stayed and helped you out. Any time you sent a newman up there for we to go with and start in, I have done my best to getthem started." I said, "I have tried to make you a hand out here allalong" and I said "It is funny thing I am being discharged. I would like toknow the reason why."He [Spruell] said "Well," he said, "you are too active in the Union.Youare wearing a Union button around out here." I said, "I never had aUnion button on, and never seen one in the plant."He said, "Well, I wastold you were wearing one, and I went up to see, but I did not see one, I didnot see you have one on, but Robert Wall was wearing one up there I seenhim with it on, and he was the first one to get discharged and you are thenext.The Company does not want a Union out here but it looks like theywill have one anyway, and they are getting rid of them as fast as they canthat are working for the Union."At Spruell's suggestion, Finch also spoke to Bradley that morning.Bradley,according to Finch, said to him: "You are one of the regulars that have beenpicked, and it is one of those things, and there is nothing I can do for you and youwill have to go."But, Bradley added, "You will get a good discharge.There isno kick about your work." °Thereafter, Finch received from the respondent a formal release which statedas the reason for his unemployment, "Work unsatisfactory." 7It is clear from the record, and it was not seriously disputed by the respondent,that from the standpoint of quality and quantity of production Finch was one ofthemost satisfactory employees in the section.Reference has' already beenmade to Finch's several merit increases, to the fact that he was one of the fewnon-supervisory employees authorized to sign clearance forms, and to the factthat he was often designated to instruct new employees. Spruell himself ad-mitted that Finch was one of the fastest workers on the line.Viola Burk, line5Spruell from his demeanor on the witness stand impressed the undersigned as an unre-liable and untrustworthy witnessHis over-all testimony in the main was marked byvague and unconvincing generalities which he was unable to support by detail, in a numberof respects his testimony was self-contradictory and at variance with that of otherrespondent'switnesses.5 Spruell and Bradley denied making the statements attributed to them, respectively, byFinch.Finch's testimony in the main was supported by convincing detail and by othercorroborating circumstances in the record.As heretofore noted, the undersigned did notfind the testimony of Spruell and Bradley generally to be credible.The undersigned doesnot credit the denials of Spruell and Bradley and finds that the statements attributed tothem were made substantially as testified by Finch.7This release was subsequently altered at the respondent's personnel office to read "worksatisfactory"and to state as the reason for unemployment,"Because no work available "The respondent contendsthat thisalteration was unauthorized.It appears that the changewas made by Horace Nicholson, at that time personnel counselor of the respondent.Nichol-son testified that he made the change at the request of Ellery Finch because he knew thework of Oscar Finch and considered the original notation an error.He admitted, however,that he did not consult any supervisor.The undersigned finds as contended by therespondent,that Nicholson acted without authority in effecting this change. REPUBLICAVIATIONCORPORATION411inspector over Finch's work at the time of his discharge, testified credibly thatitwas never necessary to return Finch's work, that he was "more or less" a leaderin the line, and that others looked to him for guidance.Arbuthnot testified tothe same effect.Carroll Brelsford, timekeeper in Finch's department, testifiedthat Finch was a diligent and conscientious worker whom he never had occasionto report for ,loafing.The testimony of these witnesses was not substantiallycontradicted.In purported justification of his selection of Finch for "unsatisfactory work,"Spruell assigned a variety of reasons, none of which, with the possible exceptionof one, can be considered as directly reflecting on the quality or quantity of Finch'swork.Thus, he testified that among the factors which he considered were (1)that Finch wandered from his job and-"several times" had been found talking toa girl timekeeper on the opposite side of the building," '(2) that on one occasionwhen there was a shortage of parts, Finch had refused to go home early,° (3) thatFinch on occasion had improperly applied his wrench and had scarred nuts be-cause "he worked faster than the ordinary man," 10 (4) that Finch had engagedin a number of "fights" with fellow employees," (5) that Finch who had injuredhis foot in the course of his employment would carry a chair around with himwhile at work"The undersigned does not credit Spruell's testimony concerning the reasonsmotivating his selection of Finch for discharge.The testimony adduced by therespondent was vague and unconvincing, and, as noted," upon close scrutiny8Spruell's testimony as to these alleged occurrences was vague and indefinite and didnot indicate whether Finch had improperly absented himself from his work.AlthoughSpruell originally testified that there were "several" such occasions on cross-examinationhe could recall only one, about 2 months before Finch's dischargeFinch testified that hehad no recollection of the alleged incident and did not know any girl timekeeper on theopposite side of the building.The undersigned credits Finch's testimony and finds, con-trary to the contention of the respondent, that Finch was not in the habit of wanderingfrom his work.0 Spruell supplied no details as to this alleged incident to which he testified when calledas witness by the Boardwhen, later in the hearing, he was recalled by the respondentand was asked to explain the factors he considered in selecting Finch, he did not againrefer to this incident10Here, too, Spruell was vague and indefinite, and when recalled by the respondent didnot restate this as a reason which motivated in part his selection of FinchHe did notdeny Finch's testimony that all employees who worked on the fittings had exactly the sametrouble.Nor did he deny Finch's testimony that Finch's work was never rejected by theinspectors.11 Spruellreferred indefinitely in his testimony to "fights," with an employee namedSnyder, with an unnamed plant guard, and with an employee named JamesonFinchrecalled the first as a brief verbal altercation, about 3 months before his discharge, with anemployee who had precipitated the altercation by calling him a vile name.According toFinch's credible testimony, Spruell learned about this occurrence only because Finch hadrelated it to him.The "fight" with the patrolman involved a verbal request made by thepatrolmanto pin his badge on his shirt rather than on his cap wheie Finch had it pinnedas a safety measure soas not to get it caught in the motor on which he was wQrking, anda refusalby Finch to comply for that reasonThere was no plant rule requiring thatbadges be worn in any particular place so long as they were visible.This incident hadoccurreda considerable time prior to Finch's discharge.As to the alleged "fight" involvingJameson, Spruellwas unable to supply any details whatsoever, stating "I disremember justwhat it is "Finch denied knowing anyone named Jameson. It is found that the evidencedoes not support the respondent's contention that Finch was a quarrelsome employee12 Stoolswere available near the place of work, and Finch admitted that at times he wouldsit at the edge of a stoolthat was handy to perform low safety wiringFinch deniedthat he made it a practice to carry a chair about with him, and his testimony in thisrespect was corroborated by Inspector BulkThe record does not establish that Finch'suse of a stool interfered in any way with the performance by him of his work, Finch deniedthat he was ever reprimanded for using a stool, and his testimony is credited.11 See footnotes 9 to 12,supra. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe reasons assigned by Spruell assume at best reduced and insubstantial pro-portions.The same reasons, although then present, do not appear to have beenconsidered of sufficient importance to prevent Finch from receiving his last meritincrease within 4 weeks prior to his discharge, nor from being designated bySpruell,as a person sufficiently competent, dependable, and otherwise qualifiedto sign clearance forms.On the basis of the record as a whole, the undersignedis persuaded that the reasons assigned by Spruell were not considered by therespondent at the time of Finch's discharge, and did not induce the discharge,butwere resurrected thereafter in retrospect in an effort to supply somejustification for the respondent's action.The undersigned finds that the re-spondent's claim that Finch was selected for discharge because of "unsatisfactorywork" is not supported by the credible evidence.On the contrary, it is abundantly clear from the facts set forth above andfrom the entire record, and the undersigned concludes, that Finch was chosenfor discharge because of his membership and activity on behalf of the Union.From the statements of Aquino, Bradley, and Spruell, noted above, it is apparentthat all supervisory employees above Finch, from the assembly line superintendentdown, viewed the respondent's policy as being opposed to unionization of theplant.It is not without significance that 7 of the employees selected fordischarge, at a time when the Union's organizational campaign was at itscrest,were among the most active supporters of the Union in the section, andthat Finch was the foremost of them." Pointing persuasively to the conclusionthat Finch's selection was motivated by his union activities are the statement bySpruell to Arbuthnot that Finch was "messing around" with the Union too muchfor his own good, the obvious falsity of the "unsatisfactory work" explanationstated on Finch's release form, and the absence of any other adequate or con-vincing explanation for the respondent's selection of Finch, one of its oldest andmost competent employees.Any doubt as to the discriminatory motive under-lying the respondent's selection of Finch for discharge is dispelled by Spruell'sadmission made to Finch on the day following his discharge.The undersignedaccordingly finds that Finch was discharged on July 30, 1943, and thereafterdenied reinstatement because of his membership in and activities on behalf ofthe Union and to discourage membership in the Union.Walter Hullwas employed by the respondent continuously from May 22,1942 until July 30, 1943, when he was discharged. After serving a trainingperiod and working for a time in the Manufacturing Department, he was trans-ferred, upon the completion of the respondent's plant facilities in November1942, to the machine shop, and shortly thereafter in the same month was againtransferred to the engine stand section of the assembly line where he con-tinued until his discharge.While employed at the engine stand section, hereceived 2 merit increases, one on February 21, 1943, and the other on May 8,1943.At the time of his discharge, he was earning 90 cents an hour ; therewere then only 4 employees in the section receiving a higher rate and only 8receiving an equal rate. In point of seniority, Hull was the oldest employee inthe engine stand section and one of the oldest employees in the entire plant.Concerning his membership in the Union, Hull testified that it was his beliefthat he signed a Union authorization when he was employed in the machine shop14 SeeN. L. R. B. v. Chicago Steel FoundryCo., 142 F. (2d) 306 (C. C. A. 7), where theCourt said :To be sure, percentage evidence, standing alone will not support or sustainan orderbased on Section 8 (3). But the disproportionate treatment of union and non-unionworkers may be very persuasive evidence of discrimination and may createan inferenceleaving it to an employer to give an adequate explanation of the discharge or lay-off. REPUBLICAVIATIONCORPORATION413in November 1942, but that he could not remember. Finch, while testifying, re-called that when he had asked Hull to sign a union card, Hull had told hint thathe had signed one when he was in the machine shop. The Union, although re-quested to do so, was unable to produce any record establishing Hull's unionmembership.In the light of Hull's uncertainty and in the absence of othersupporting evidence, it is found that the record does not support the Board'scontention that Hull was a member of the Union at the time of his discharge.However, there is credible evidence establishing that even though Hull did notactually sign a Union card, the respondent had caused to consider him a Unionadherent.Hull, while frankly admitting on direct-examination that he was notone of the more active Union adherents in the engine line section, testified crediblythat he, nevertheless, openly took part in conversations concerning union organiza-tion with such active employees as Finch, Kirkwood, Arbuthnot, and Taylor, andthat he always spoke in favor of the Union. These conversations, according toHull, were sometimes held in the hearing of Spruell. On one occasion in theSpring of 1943, during the course of one such conversation, Spruell made a re-mark, apparently to the group, to the effect that if they continued to "fool around"with the Union, they would get in trouble.15Hull's testimony concerning hisopen and active support of the Union was corroborated by Finch and Arbuthnot.Spruell, while denying knowledge of Hull's union membership, did not expresslydeny that he overheard Hull together with other employees espousing the causeof the Union.Spruell's denial, to the extent that it implies an absence of knowl-edge of Hull's pro-union activities, is not credited. It is found that Hull inconversations with fellow employees prior to his discharge actively supportedthe Union and that the respondent, through Spruell, had knowledge of that fact.It is the respondent's contention that Hull, like Finch, was selected for dis-charge because he was one of the least satisfactory employees on the line.Theevidence adduced by the respondent in support of its contention concerning Hullwas confined to the opinion testimony of Spruell and Bradley that Hull had nonatural mechanical ability, Spruell's further testimony, likewise couched ingeneral terms, that Hull required instruction in his work, and Spruell's one spe-cific reference to an occasion about a month before the discharge when Hullhad improperly installed an elastic stop nut.Apart from this testimony, mainlyconclusionary in character, the respondent offered no evidence which would afforda basis for making a true comparison of the quality and quantity of Hull's workwith that of other employees who were retained.On the other hand, Hull's testi-mony that his work had not been criticized for more than a month prior to hisdischarge was undenied, and Spruell admitted, while testifying, that althoughHull was not as fast as some of the other workers "he was a good worker on whathe knew how to do." Finch, who had worked alongside Hull a considerable por-tion of his time, testified that Hull was at least an average worker, and that whilehe was not particularly fast, the quality of his work was good.The respondentdoes not claim that it selected Hull because of slowness in his work, but rather,as noted, because of his alleged lack of natural mechanical ability. It appears,however, that mechanical training or aptitude was not a prerequisite for the job.At the time of Hull's discharge, there were about 8 employees in the line who hadbeen employed within the past 60 days, and many of them, it was admitted, hadno prior mechanical training.Hull, the oldest employee in the section, hadworked there for over 8 months.During that period he had received 2 merit15 Spruell denied making this statementAs found above, Spruell was not a credible wit-nessHull's testimony concerning his open advocacy of the Union cause, Spruell's aware-ness of union activities in his department,and Spruell's expressed attitude thereto, is cor-roborated by and consistent with other events in the record, and is credited.639678-45-vol. 61-28 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDincreases, and was one of the highest paid employees in the section.That anemployee's rate of pay in the respondent's estimation was correlated to hisability was in effect admitted by Bradley who testified that the respondent con-sidered its higher paid employees to be better mechanics than those receiving alower rate.Although, as found above, Hull was not actually a Union member, it is clearthat he held himself out as such and that by his open advocacy of the Union,he led the respondent to identify him with the Union's organizational drive.Thedischarge of a non-union member is none the less discriminatory where it ismotivated by a suspicion of his union membership, activity, or sympathy.1°That the respondent in making its selections for the lay-off took into account andwas guided at least in part by considerations of union allegiance and activity isindicated by the disproportionate number of the more active Union adherentswho were selected for discharge, as well as by its selection of Finch, an em-ployee of outstanding and recognized ability.That this is so is establishedbeyond inference by Spruell's admission to Finch as to the reason for the latter'sdischarge.The respondent's defense that it selected Hull because of the un-satisfactory character of his work, supported only by vague and general testi-mony, is not convincing when considered in light of the length of his employment,his 2 merit increases, his seniority standing in the department, and the reten-tion by the respondent of a number of inexperienced employees with less than 60days service.Upon the record as a whole the undersigned is persuaded, andfinds, that the respondent was motivated at least in part in selecting Hull fordischarge on July 30, 1943, because of his union activities and to discouragemembership in the Union.2.Velia EwersVelia Ewers was employed by the respondent from June 24, 1942, until October28, 1943, when she was discharged. In November 1942, after serving a trainingperiod and working in other parts of the plant, she was transferred to the SpotWelding Department where she remained until her discharge. In October1943, there were 4 operators in the Spot Welding Department. Ewers wasassigned tothe only steel spot welding machine in the department, the others toaluminumspot welding machines.Charles Wingfield became department fore-man onOctober 2, 1943; above Wingfield was Supervisor Charles Card, andabove the latter, Parts Plant Superintendent Springford.Ewers wasadmittedly a competent and, in certain respects, an outstandingemployeeWhile employed by the respondent, she received in addition to 3automaticraises, 3 increasesfor merit, the last one on August 21, 1943, and atthe time of her dischargewas earningthe highest rate for her occupationalclassification.Ewers won3 specialawards from the respondent for makingsuggestionsfor the improvement of work methods in the plant In July 1943,she was made a member of the Victory Council, composed of 15 employees, in aplant then employing more than 5,000, who were selected by the respondent tomeet withmanagementonce a month to offer ideas for speeding plant production.She was alsochosen bymanagement as one of agroup of 12 employees to forma so-calledPresident's Committee, the members of which personally greeted andshook hands with the President of the United States when he made a'tourthrough the plant.The members of the President's Committee were composedof typical employees each with a record of having speeded up plant production.'6N. L. R. B v Vincennes Steel Corp,117 F (2d) 169(C. C, A. 7),enf'g, as modified,17 N. L.R. B. 825, REPUBLICAVIATIONCORPORATION415Considerable publicity was given to Ewers' achievements both in the respondent'sbi-weekly publication and in the local press.Ewers signed a Union authorization card in November 1942. On October 6,1943, following the announcement of the Union's election victory, Ewers for thefirst time wore a Union button in the plantOn that day,according to hertestimony,she was approached by her group foreman, CharlesWingfield, whoasked her what kind of a button it was. Upon being told,Wingfield shruggedhis shoulders,gave a sneering laugh, and walked away.17Following the election,the Union embarked on a membership campaign.Ewers participated actively inthat campaign,soliciting members before and after work and during the lunchand smoking periods.At times other employees came to Ewers while she wasat work and left signed cards with her.According to Wingfield,on one occasionduring the second week of October,he observed Ewers passing out cards toemployees along the atsle.i8Wingfield promptly reported that occurrence to hissupervisor,CharlesCard,and then, acting on the latter's instructions,advisedEwers that she would not be allowed to solicit or pass out cards on companytime.Wingfield also cautioned Ewers not to have cards signed on companytime as Springford would have her discharged if she did.However, accordingto Ewers, Wingfield at that time agreed with her that it would not be consideredsolicitation if cards were merely left with her.19 Thereafter,and withoutfurther reprimand from her supervisors,Ewers,in their presence,continuedopenly to receive cards from other employees,20but did not during working hourspass out cards or otherwise engage in any solicitation.Wingfield did not claim,and there is no evidence,that Ewers at any time after this warning distributedcards among employees while she was absent from her machine.nAt a Union meeting onOctober 25,1943, Ewers was nominated for the officeof financial secretary .22The following day, while Wingfield was present, anumber of employees came past her machine and congratulated her on hernomination.On October 28, 1943, Ewers was called to Card's office and told that she wasbeing released.The reason given by Card was that she did not stay on hermachineEwers denied this charge,and told Card that she felt she was beingtreated unfairly.Card said,"Well, I don'twant you to feel like that is it. Iam going to straighten out that department and there will be a lot of changesmade, and you are the first one." Card added, "I don'twant you to feelhonored at what I am fixing to tell you, we had a meeting this morning of the17 Irma Schreiber,an employee in the same department, testified that on a subsequentoccasion when she first wore a steward button, Wingfield engaged in similar pantomime withtier.Wingfield denied ever speaking to Ewers or Schreiber about the buttons,and furtherdenied that he even saw Eweis wear a button.Wingfield's denials are not credited.isWingfield's testimony indicates that the card passing occurred in his department. Itisnot clear from his testimony whether he claims this occurred during working hoursCard testified that he emphasizedtoWingfield,when this incident was reported to him,that the smoking period was included in company time.19Wingfield denied that he told Ewers it would be permissible for her to receive cardswhile she was working.According to him he simply told her that she could not "do anysoliciting or passing out" of cardsWingfield admitted that although he frequentlyobserved Ewers receiving cards thereafter, he did not again speak to her about it.Underall the circumstances,the undersigned does not credit Wingfield's denial.20The record indicates that thiswouldhappen on some days as many as four times, onothers not at all.21On one occasion,however,about 2 days before her discharge,Ewers,according to herundenied testimony,handed a batch of unsigned cards which she kept in her desk toWilliams, a union steward.Card's office2=Ewers was subsequently elected, and was still serving in that office at the times of thehearing. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD`big shots' and we decided to let you go.After calling Wingfield in he gave mehis opinion on what he thought."Ewers then asked if she was being fired forunion activities.Card said, "Not exactly."However when Ewers insistedthat this was the real reason for her discharge, Card denied it 23After her talkwith Card, Ewers sought but was denied a transfer to another department. Shereceived a release which stated as the cause of her discharge, "lack ofapplication."The respondent, in its answer, alleges that it discharged Ewers for failureafter due warning to obey its instructions and for inattention to the work as-signed to her. In its brief the respondent states :The only reason Ewers was discharged is that she was away from hermachine too much.This was the reason given to her when she was askedwhy she was released and it is the reason relied on by the respondent-The respondent, in its brief,24 expressly disclaims that it discharged Ewersbecause of her union activities on company time.At the hearing it took thesame position.In support of its defense, the respondent relies principally on the oral testimonyofWingfield, as well as upon certain records, referred to below. It was Wing-field's testimony that from the time he was made department foreman on October2, 1943, until October 28, when Ewers was released, Ewers was continually absentfrom her machine as much as 4 or 5 times a day, often for periods of from 30to 45 minutes each, sometimes as long as an hour ; that because of her absencesproduction on steel spot welding fell behind and necessitated the transfer ofaluminum welders to the steel machine on the average of 2 or 3 times a day ; that3 times during the month, once during the week of October 4 and twice during theweek of October 11, he spoke to Ewers about her absences, and told her she wouldhave to stay on her machine; that at about the same time he also spoke to Cardabout Ewers' absences ; that Ewers' absences nevertheless persisted ; and that forthat reason and because steel spot welding was falling off he was eventually ledto recommend to Card that Ewers be dismissed. Card, who corroborated Wing-field's testimony concerning their talks and the reasons leading to the discharge,admitted that he did not himself observe Ewers' alleged absences, and that hisinformation on that subject was derived from Wingfield.Ewers denied that she had ever fallen behind with, her spot welding produc-tion in October and denied also that Wingfield had ever told her she was spend-ing too much time away from her machine. Ewers did not deny that she lefther machine several times a day, but testified that she did so only when she hadzaThe facts concerning Ewers'release are based on her testimonyCard denied that theUnion was mentioned and further denied that he told Ewers he had spoken about her to"big shots."Card's testimony was contradictory.At one point in his direct-examination,he testified that prior to Ewers' discharge he discussed her case with Parts Plant Superin-tendent Springford , when questioned on cross-examination, he denied thisThe under-signed does not credit Card's denial, and finds that Ewers' testimony,which is inherentlyprobable, substantially reflects her conversation with Cardu The brief states, "her [Ewers'] solicitation on company time is material only to theextent that it shows that she was not giving her full attention to her job, and that it wasone of the reasons which prompted her to leave her work for extended periods of time."The respondent made no effort to prove that it had a general plant rule prohibiting solicita-tion on company time, nor does it appear that any such rule was ever posted or published.There is undisputed evidence establishing that, even if the company had a general no-solicitation rule, the rule was more honored by its breach than by its observance.Therecord shows that employees with the knowledge and acquiescence of their supervisors, werepermitted freely to engage in solicitation activities of various kinds,unrelated to unionmatters.Admittedly,the respondent did not have a rule prohibiting employees fromtalking while at work. REPUBLIC AVIATION CORPORATION417occasion to go to the rest room or to the company hospital, and that her restroom absences did not exceed 15 minutes at a time wEwers' testimony that there was no lag during October in steel spot weldingproduction was corroborated by Irma Schreiber and Alma Schmitt, both of whomworked with Ewers in the Spot Welding Department. Schreiber and Schmitttestified thatwhile there was some difficulty with aluminum spot weldingproduction during October there was none with steel.Wingfield, when askedhow the work of the night shift steel spot welding operator compared withthat of Ewers, stated that according to his records the night shift steel weldingoperator did not operate the steel machine full-time during October since "itapparently was necessary for him to come off the steel machine in order to getout some aluminum at night."Wingfield thus in effect supported the testimonyof Ewers, Schreiber, and Schmitt, and contradicted his own testimony that pro-duction on steel was falling behind in October as a result of Ewers' allegedabsencesIt is scarcely likely that with steel welding production lagging, therespondent would have assigned its night operator to aluminum work.Underthe circumstances, the undersigned does not credit the testimony of Wingfieldand Card that Ewers' alleged absences led to a "bottleneck" in steel weldingproduction and that this was one of the reasons motivating the discharge 2eEwers' testimony concerning the frequency, length, and purposes of her ab-sences from her machine was likewise corroborated by Schreiber and Schmitt,both of whom testified that it was the usual practice in the department foremployees to go to the rest room four times a day, twice in the forenoon andtwice in the afternoon,' and that Ewers left her machine no more often andstayed away no longer than the others.Harold Bell, a timekeeper who wascharged with the duty of reporting loafing and idle time, testified that he neverhad occasion to report Ewers and that from his observation he considered Ewersabove average from the point of view of diligence and application to her assignedduties.The respondent did not deny that it was a regular practice in thedepartment for employees to go to the rest room four times a day, nor did itadduce any evidence to contradict Ewers' testimony that she left her machineonly for the purpose of going to the rest room or the hospital. If, during herabsences, which allegedly extended continually over a period of a month, Ewerswandered to other departments of the plant or occupied her time with otheractivities, it is probable that this would have come to the notice of the respondentand that it would have adduced evidence to that effect.Absent such evidence,there is no basis for the respondent's speculation that Ewers must have beenengaged in union activities while away from her machine because she wasactively interested in the Union's membership drive, on occasion received cards25The rest room was located about 200 feet from Ewers' machine. Personnel DirectorHodge testified that the respondent had no regulation on how long employees might remainin the rest room29The Board introduced Ewers' records for the months of August through October forthe purpose of showing that Ewers produced more in October than in either of the preced-ing months.The records show that while she worked on more parts in October than inAugust, her production in October was substantially less than in September.The under-signed does not attach any importance to these records as an index to Ewers' application toher work, for these records standing alone do not take into account other variable factors,such as the flow of materials through the department, the type of parts worked on, etc.That this is so is evident from the wide daily range reflected in Ewers' September recordsshowing that she produced as many as 20,000 welds on some days and as few as 1,400 onothers.In any event, it is noted that Ewers' spot weld production during the last weekof her employment exceeded her September average."The plant was then operating on a 10-hour shift.The record does not indicate whatregular rest periods,if any, were provided. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile at her machine, and once, according to Wingfield, was seen distributingcards in the aisle of her department.Nor is it reasonable to believe thatEwers loitered in the rest room. Apart from the fact, established by therecord, that the rest room was policed by matrons whose duty it was to see thatemployees did not overstay their time, Ewers' acknowledged record as anemployee interested in the promotion of speedy and efficient plant production,a record achieved while she was a Union member, argues strongly against anyinference that she would deliberately loiter in the rest room or otherwise failto apply herself to her assigned duties.Moreover, if, as Wingfield testified,Ewers for a full month and in the face of declining production continually ab-sented herself from her machine 4 times a day for periods of from 30 to 45minutes each, it is highly improbable that Wingfield would have refrainedfrom recommending disciplinary action for that length of time.Finally, thevery records upon which the respondent, in its brief, relies to establish Ewers'alleged excessive absences from her machine not only fail to support its positionbut serve instead to discredit Wingfield's testimony that he was required toplace a substitute on Ewers' machine on the average of 2 or 3 times a day duringthe period in question 2'Under all the circumstances the undersigned does notcreditWingfield's uncorroborated testimony concerning Ewers' alleged excessiveabsences from her machine, and finds, substantially in accordance with the28The respondent contends in its brief, that Ewers' absences from her machine necessi-tated the transfer of Schreiber or Schmitt to Ewers' steel welding machine 35 times duringOctober 1943, and that Schreiber and Schmitt produced during that month 18 percent ofthe total work done on Ewers' steel welding machine, or the equivalent of 5 clays' work onEwers' part.This contention is made on the basis of a purported analysis of certainbooks kept by Schreiber and Schmitt (who except during Ewers' absences did aluminumspot welding only) in which they recorded each clay the parts on which they worked.These books do not distinguish the steel welded parts from the aluminum welded parts.The respondent's analysis is based in part on Wingfield's testimony identifying certainitems as steel, testimony which the undersigned does not credit because it is inherentlyImproble in certain respects and is, moreover, contradicted by other and more reliable evi-dence adduced by the respondent through James Callahan, an engineer, who submitted aschedule listing all parts requiring steel spot welding.According to the respondent'sanalysis, Schreiber and Schmitt performed steel spot welding work mainly on a partknown as 89 x 27300-4 (sheet fairing), and to a lesser extent on a part identified as89P62110-2 (rim assembly).Callahan's schedule lists neither of these parts as requiringsteel spot welding, and his testimony shows that 89 x 27300-4 (sheet fairing) re-quires aluminum welding.Although Callahan's schedule does refer to a vended part num-bered 89P622110, this is called a pre-heater assemblyApart from the disparity in numher and name, there is inherent evidence in the work books that the rim assembly part isnot the same as the pre-heater assembly part.Thus, on one day Schreiber and Schmittworked apparently simultaneously on the rim assembly part, although there is but onesteelmachine.Thus, too, although. Schreiber and Schmitt worked on the rim assemblypart eight times in October alone, Ewers' records, dating back to June, disclose that shenever worked on that part although she was the regular steel operatorAnalysis of the books in question, excluding the discredited items, refutes the respond-ent's contention. It shows that during October (excluding the following days whenEwers was concededly absent from the plant ; October 20; a Saturday afternoon, presum-ably October 23 ; and October 28, when Ewers was discharged before the close of thework day), Schreiber and Schmitt worked on regular production steel welding work onlyon October 6 and 11Schreiber and Schmitt each worked on the steel machine on onlyfour other occasions during the month, but their work on such occasions was confined tovended parts or other parts requiring patch work onlyPatch jobs are short special jobsrequired by the assembly line and are usually performed while the assembly employee waits,and it is the practice of the department to assign patch jobs to whomever is available ifthe regular employee is in the rest roomIncluding the production items on October 6and 11 (2,747 welds) Schreiber and Schmitt together, during Ewers' absences in October,produced 3,215 welds on the steel machine, as contrasted to a total of 131,272 weldsproduced by Ewers, or less than 2i/ percent of Ewers' total production, the equivalent ofless than 15 minutes a day. REPUBLIC AVIATION CORPORATION419credited testimony of Ewers, Schreiber, and Schmitt that Ewers' absences wereinordinate neither in frequency nor length.Wingfield's testimony that he spoke to Ewers concerning her absences on threeoccasions prior to her discharge was vague and unconvincing and for this reason,as well as on the basis of the undersigned's observation of Wingfield and appraisalof his over-all testimony, is likewise not credited. It is significant that Card,the first supervisor above Ewers with authority to effect disciplinary action,admittedly never spoke to Ewers about her alleged improper absences until afterher release form had been prepared.Yet, as the record shows, Card consideredher case of sufficient importance to consult his superintendent, Springford, as wellasPersonnel Counsellor Dilger before taking any action.Although Ewersadmittedly was an unusually skilled and competent employee and the respondentwas experiencing great difficulty at the time in maintaining its required personnelquota, Card, without himself investigating the matter or affording Ewers anopportunity of explanation, invoked the maximum penalty of discharge, insteadof the available penalty of suspension.Card's summary action did not reflectthe normal attitude of a supervisor toward an employee who, as a member ofthe Victory Council had been meeting with management and whose outstandingachievements toward improving and expediting plant operations had been recog-nized and given considerable publicity by the respondent.Upon the record as a whole the undersigned is convinced and finds that Ewerswas not discharged for the reason asserted by the respondent. It is clear thatthe respondent viewed with antipathy Ewers' participation in the Union's mem-bership drive, and that Wingfield made it a special point to observe and reportpromptly to his supervisor Ewers' union activities on company premises.WhetherEwers improperly engaged in union solicitation on company time is not here inissue ; the respondent does not assert that it discharged Ewers for this reason,that issue was not litigated, and the record as it stands does not support a find-ing that Ewers violated any instructions or valid rule of the Company in thatrespect.Under all the circumstances, Ewers' discharge, 2 days after she wasnominated for the position of financial secretary of the Union, is hardly sus-ceptible of explanation on any basis other than that the respondent resentedthe prominent role in the Union taken by an employee to whom management hadtheretofore accorded honor, prestige, and publicity as an outstanding employee.It is found that Ewers was in fact, discharged on October 28, 1943, because of hermembership in and her advocacy of the Union and to discourage membership in.the Union.C.The alleged discriminatory discharges1.Ira Hite and Harry WallaceIra Hite was employed as a plant guard from August 8, 1942, until December29, 1942, when he resigned ; thereafter on January 27, 1943, he was rehired inthe Parts Plant, and on February 20, 1943, he was transferred to the Mainte-nance Department as a painter.Harry Wallace was employed in the PartsPlant on February 11, 1943, and on April 10, 1943, was transferred to the Main-tenance Department where, like Hite, he worked as a painter until discharged.The Maintenance Department employed on its day shift 4 painters: Hite, Wal-lace,Myron Curtis, and one other not here involved. The painters worked di-rectly under the supervision of Group Foreman Jack Moore who had authorityto recommend action affecting the status of employees under him but couldnot himself effect such action.Above Moore on the supervisory ladder was Main-tenance Superintendent William J. Wells, and above Wells, Facilities Manager 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam A. Reid, who also had general supervision over the plant protectionforce.Wallace and Hite were both discharged on July 16, 1943. Each received aReport of Unemployment which stated as the cause of his unemployment, "Dis-satisfied."The respondent alleged in its answer that Wallace and Hite weredischarged for insubordination and failure, after due warning, to obey the re-spondent's instructions.Wallace,Hite and Curtis were Union members.Wallace, the most activeof the three, signed a Union card on February 11, 1943, and thereafter par-ticipated actively in the Union's organizational campaign, obtaining, accordingto his testimony, 300 signed cards.Hite, less active than Wallace, signeda Union card on February 17, 1943, and, according to his testimony, thereafterengaged in some solicitation and secured a number of signed cards from otheremployees.Curtis, although he signed a Union authorization card, at no timetook part in any Union activities.Hite testified that on about 5 occasionsduring the months of May, June, and July, 1943, he had conversations withMoore concerning the Union. On June 12, 1943, Moore suggested to Hite the nameof another maintenance painter as a likely Union prospect.Hite succeeded insecuring the prospect's signature to a Union card, and later reported that fact toMoore.About a week or 10 days before their discharge, Wallace, while chang-ing clothes in the paint shop, dropped a batch of union cards from his pocket.Moore was then about 8 feet away. As Hite and Wallace stooped to pick upthe cards, Hite, according to his testimony, observed Moore watching them withsome interest 20Moore denied knowledge of these incidents and also deniedgenerally that he know Wallace or Hite were interested in the Union. The un-dersigned does not credit Moore's denials, and finds that Moore was aware ofHite's and Wallace's interest in the Union 20On the morning of July 16, 1943,, Hite, Wallace, and Curtis were assigned byMoore to a loading dock to paint crates containing airplane replacement partsintended for immediate overseas shipment.Moore gave them no instructionsas to how they were to be painted. On prior occasions when they had beenassigned to paint similar crates, they had used brushes.Because of the largenumber of crates to be painted and the urgency of the job, they decided withoutconsulting Moore that spray painting would be more convenient and expeditious.Curtis then went to the Fuselage Paint Shop for a spray ,gun and Wallace wentto the Service Building to get a hose for the gun.Hite remained on the dock.Curtis returned with the gun but Wallace was unsuccessful in his effort to obtain.a hose.The painters borrowed a hose which was being used by other employeeson the same dock who were using a spray gun to stencil. identification markson crates.With it and the gun obtained by Curtis, they spray painted onecrate.The stencilers then requested the return of their hose, and the paintersresumed brush painting 31Shortly thereafter, while the painters were still brush painting, Moore cameto the dock, very angry, and accused Hite of having gone "over his head" to getspraying equipment.Moore and Hite thereupon entered into a heated argument.21Wallace testified that when he stooped to pick up the cards he was turned sidewaysfrom Moore, and therefore could not testify that Moore saw the cards, but did testify thatMoore was in a position to see them.80Wallace testified that about a week before his release Paul Hanks, who he said was aleadman in the machine shop, told him that Moore was "gunning" for him because of hisunion activities.Moore denied this and denied that he knew Hanks.Hanks was notidentified as a supervisory employee ; there is evidence that he was active on behalf of theUnion.The undersigned does not accept Wallace's hearsay testimony.81Moore admitted that he did not learn until after the discharge of Wallace and Hitethat the painters had actually engaged in any spray painting that day. REPUBLIC AVIATION CORPORATION421Hite denied that he was the one who went after the equipment,and Moore toldHite to cc me with him to see Robert Schenck, another maintenance foreman,who would verify that Hite was the one who had asked for the spraying equip-ment."Moore and Hite then went to the Maintenance Service Building butcould not find Schenck.Wallace and Curtis, considering themselves implicatedequally with Hite, soon thereafter left their work and joined Moore and Hite atthe Service Building.As to what followed there is a sharp conflict in the testi-mony.The testimony of Wallace, Hite and Curtis, in substantial agreement,3" isto the following effect :When Wallace and Curtis joined Moore and Hite, theytold Moore that they wanted to see Wells, and all four thereupon went to Wells'office in the Service BuildingWells was absent from his office, attending a meet-ing at the Administration Building, and Moore after asking the painters to waitfor him, left to see Wells alone.After some time, the painters decided to waitno longer but to find Wells themselves. They left Wells' office and located Wellstogether with Moore coining out of the Administration Building.Without giv-ing the painters an opportunity to explain, Wells turned to Moore and asked,"Which one do you want fired?"Moore said, "Hite and Wallace."Referring toCurtis, Moore said, "He is all right."Curtis said he would rather quit than workfor Moore under the circumstancesThey then all went down to the PersonnelOffice where subsequently Curtis was transferred to a plant guard position andWallace and Hite received their final releases.The testimony of Moore and Wells is materially at variance with that aboveset forth in the following respects:Moore testified that, before he left Wells'office to go to the Administration Building, he expressly ordered the painters backto work.Moore and Wells both testified that Wells personally repeated this or-der to the painters and that it was only after their refusal to comply that Wellsturned to Moore and asked whom he wanted discharged."' It was Wells' testi-mony that he discharged Wallace and Hite for insubordination solely because oftheir refusal to obey his order.The testimony of Plant FacilitiesManager Reidis likewise to the effect that the refusal of the men to obey instructions to re-turn to work alone motivated their discharge.While both Curtis and Moore were disinterested witnesses, Curtis impressedthe undersigned as a particularly credible witness 3'Moore, like Wells, did not 8882According to Moore,Schenck had advised him that Hite had gone after a spraying hosesa In cases of minor conflicts in their testimony,the undersigned has accepted the testi-mony of Curtis34There is also testimony by RalphWallace,electrical maintenance supervisor, to theeffect that he came into Wells'office while the painters were there,that he 'phoned Wellsto communicate that fact to him, and that at Wells' instructions he thereupon orderedthem back to workWells in his testimony did not refer to any telephone instructionshaving been given to the painters through WallaceRalph Wallace was unable to explainhow he instead of a regular office employee happened to make the call, he was vague asto other circumstances surrounding the making of the call,and generally by his demeanorimpressed the undersigned as unworthy of belief.The undersigned does not credit histestimony.35As a plant guard,Curtis is outside the bargaining unit represented by the Union.Hewas successively called as a witness by the Board and the respondent and gave testimonythat was not wholly favorable to either side.His testimony generally was marked bycandor, clarity, consistency, and convincing detail.a'Moore was not employed by the respondent at the time of the hearingHis testimonywas marked by many contradictions, he was often evasive,and in a number of details histestimony was inconsistent with that of Wells.He testified that his direction to the mento return to work, while he was at Wells's office, was coupled with a statement that he wasgoing to see Wells to secure raises for them,in the light of the pieceding events this state-ment, which the painters denied, appears highly improbable.Concerning Wells' allegedorder to the men to return to work,he failed to mention this occurrence when first narratingthe incidents leading to the discharge,and this was subsequently drawn from him by lead- 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDCurtis,while testifyingas a witnessfor the respondent, was positive that thepainters at no time prior to the discharge had been ordered to return to workIf,asWellsasserts, hedischargedWallace and Hite solely because of theirrefusal to obey his order, it would appear unreasonable for him not likewise tohave discharged Curtis who was equally guilty of the same offense.Moreover, ifWallace's and Hite's insubordination to him prompted Wells to discharge themon the spot, as he claims, it is improbable that he would have first asked Moorefor his recommendation as to whom he wanted discharged. Finally, if sub-ordination motivated the discharge, it is likely that the reason would have beennoted on the Report of Unemployment form.For these reasons, the undersigneddoes not credit the testimony of Moore and Wells that Wallace and Hite refusedto obey instructions to return to work, and finds, that the explanation for thedischarges given by the respondent at the hearing is not sustained by the credibleevidence.While the respondent's failure to support its defense on which it relied atthe hearing, coupled with its disparate treatment of Wallace and Hite, activeunion members, and Curtis, a passiveone, givesrise to a suspicion that therespondent's motive may have been discriminatory, the undersigned, nevertheless,is not persuaded on the record as a whole that no other equally reasonable infer-ence may be drawnAlthough, as found above, Moore was aware of Hite's and Wallace'sinterestin the Union, there is nothing in the record to indicate that he was hostile tothem on that account. If anything, Moore's suggestion to Hite that he sign upanother employee tends to repel a finding of union animus on his part.There iscredible evidence, on the other hand, showing that, whereas Moore's prior rela-tions with Curtis had always been friendly, there had for some time been strongpersonal friction and hostility, unrelated to union activities, between Moore andthe two discharged employees.According to Curtis, whom the undersignedcredits,Moore had previously expressed his personal dislike of both Hite andWallace, particularly the latter.Moore had had several prior arguments withWallace, andon a numberof earlier occasions had indicated displeasure with Hitebecause of actions of the latter which Moore construed as "going over his head." nThe personal resentment that Moore bore to Wallace and Hite was reflectedin his testimony and demeanor while on the witness stand. The painters hadbeen seeking a conference with Wells for the purpose of expressing to him theirdissatisfaction with Moore.Moore saw Wells first, and as both testified, MooretoldWells that he was having trouble with the painters and that they were awayfrom their work.When Wells met the painters they were away from theirassignedplace of work, and the entire situation was then permeated with anatmosphere of hostility between the employees and their foreman. Ineffectingthe discharge,Wells acted on Moore's recommendation.From all the circum-stances aninference may reasonably be drawn that the discharge was motivatedby Moore's personalantagonismtoward the discharged employees, brought to ahead by Hite's supposed act of again "going over the head" of Moore, and byWallace's -support of Hite, and also by Wells' desire to back the authority ofhis foreman.ing questions.The general course of his testimony indicates that he considered the spraygun incident and a number of prior differencesthat he hadhad with Wallace and Hite asthe reason for the discharge37Accordingto Curtis,when Moore first approached the painters on the dock on the dayof the discharge his opening remarkswere that "he was tired of Mr.Hite going over hishead."Wallace testifiedthatMoore was angry and indicated an intention to dischargeHite. REPUBLICAVIATIONCORPORATION423Nor does the transfer of Curtis to plant protection imply an inference thatCurtis was favored over Hite and Wallace because of their union activitiesAs noted above, the employees, following their discharge, went to the personneloffice.There, Curtis and Hite, both of whom had previously been employed onthe plant protection force, applied for transfers to their former positions.Theywere told by Chief Bridges that he would be willing to transfer them if theycould get the approval of Wells and Reid n Thereafter, approval was granted toCurtis' application for a transfer, but not to Hite'sHowever, it appears thatCurtis' previous record as a plant guard has been a good one, while Hite had arecord of having resigned following a reprimand for refusal to obey orders.Wallace testified that he, too, requested and was denied a transfer, but histestimony on this point is not credited 38On all of the above, the undersigned finds that Ira Hite and Harry Wallacewere not discharged, or refused transfer or reinstatement because of theirmembership in or activities on behalf of the Union.2Margaret MattinglyMargaret Mattingly was employed by the respondent from September 28,1942, until October 14, 1943, when she was releasedOn November 4, 1942,following a training period, she entered the Assembly Plant ; on November 26,1942, she was transferred to the Parts Plant, and on August 7, 1943, to the MaterialPreparations Department where she remained until discharged.Her initialrate was 60 cents an hour ; thereafter she received two automatic increases of5 cents each.She never received a merit increase.The reasons for her dis-charge given on her original Report of Unemployment were "Work too heavy,loafing,carelessness."9pThe respondent in its answer alleges that she was dis-charged for unsatisfactory work and because she was not suited for the typeof work.Mattingly did not appear as a witness. The Union's records show that shesigned a Union authorization card on December 24, 1942.Goldie Hawkins, whowas employed with Mattingly in the Material Preparations Department, testi-fied that Mattingly frequently spoke to other employees in favor of the Union,often in the presence of leadlady Marie Barrett.However, according to Haw-kins,many employees in the department discussed the Union in Barrett's pres-ence, Mattingly no more than the others, and except for her pro-Union discussions,Mattingly did not otherwise engage in union activities."38As noted above, Reid, as Facilities Manager, had the plant protection force under hisgeneral charge.19Wallace's testimony was vague as to details,and is inconsistent with the testimony ofCurtis whom the undersigned credits.Wallace testified that he went with Curtis to seeWells and Reid for a transfer,and that Curtis spoke for himCurtis testified that he didnot ask for a transfer for Wallace but that on the contrary Wallace stated to Curtis andHite that if he could not remain as a maintenance painter he did not care to remain in therespondent's employ.40 Shortly after Mattingly's release,J.B Mansfield,International representative of theUnion, called Charles Hodge,the respondent'sDirector of Industrial Relations,and askedhim if the respondent would reinstate Mattingly.After investigating the circumstancesof her release, Hodge advised Mansfield that the respondent was unwilling to release her,but agreed, at Mansfield's request to change the Report of Unemployment to read : "Worktoo heavy,not suited to physical condition."41Hawkins further testified that Borah,an inspector,had reported to her a conversationwith Barrett in which the latter had stated that anyone who was caught wearing a Unionbutton in her department would be fired.Borah, a Union member, did not testifyTheundersigned does not accept Hawkin's uncorroborated hearsay testimony. 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen Mattingly first entered the Material Preparations Department, she wasassigned to work as a drill press operator under Group Foreman Gerald Jack.According to Jack, Mattingly's work was unsatisfactory both as to quality andqualitity.On occasions she would fall asleep on, the job.She complained abouther eyes and said she could not see well enough to do the work she was assigned.Jack had frequent occasion to criticize her work and conduct, and criticism ofany kind would evoke angry remarks from Mattingly.When, about a monthafter she came under Jack's supervision, Mattingly spoiled about 300 parts ofmaterial by drilling the hole off the mark, Jack recommended to and securedfrom Clifton Sublett, his foreman, a transfer of Mattingly to the Relining Sec-tion of the Material Preparations DepartmentAccording to the testimony ofSublett, Mattingly's work and conduct in the Refining Section, where she workedunder the supervision of Barrett, was likewise unsatisfactory. In the RefiningSection, she was assigned to burring and refining parts, an operation consideredto be the simplest in the departmentShe nevertheless, complained continuouslythat her work was too heavy.Mattingly's employment record shows that sheis very small, 4 ft. 7 in. tall and weighing only 69-'% lbs.Mattingly also com-plained that she could not reach her work.At Sublett's suggestion, a box wasbuilt upon which she could stand to reach the vises, but she refused to use it,stating that it would place her on exhibition, and asked for another job assign-ment.She was thereafter assigned to a job burring small angles, but her pro-duction was far below average.On the day of Mattingly's discharge, a burringmachine was installed which did much of the work that Mattingly had beendoing.Mattingly was asked to operate the machine but she refused, statingthat she did not want to break her fingernails and did not want to wear ashield over her eyesSince the machine was designed to do all the angle work,Mattingly was reassigned to her former job of burring small parts.Mattingly,while not flatly refusing, -made no real effort to perform her work, and bywrapping a towel about her gloved hand and letting the file rest lightly acrossthe top of the burr, pointedly displayed her displeasure and reluctance toperform her job.An attempt was made to transfer her back to the DrillPress Section, but Jack, her former group foreman, refused to take her. Sub-lett then recommended to her superintendent, John L. Hopkins, that some actionbe taken concerning Mattingly, and upon Sublett's report, Hopkins released herSubsequently, after Mansfield requested Mattingly's reinstatement, Dr. RobertHearn, the respondent's medical director, at Hodge's request, examined Mat-tingly'smedical record, and, according to his testimony, concluded that, byreason of her physique, she was unsuited for plant workThe testimony of the respondent's witnesses, narrated above, was not sub-stantially contradicted.In certain material respects it was corroborated byHawkins, a Board witness.Hawkins testified that Mattingly had some troubledoing her work since she could not lift heavy objects, that she was slow inperforming her work, and that she was usually given the easier work.42The Board supports its discrimination claim principally upon an admissionalleged to have been made by Sublett to a Union shop committee composed ofLoren Lucas, Lester Sanders, John Horner, and Harold BrickerLucas testifiedthat on October 24, 1943, the committee called on Sublett concerning complaintsthat forelady Barrett had refused to permit the employees under her to wearUnion buttons or join the Union; that Sublett disclaimed knowledge of thematter and called in Barrett who denied the charge ; and that after some further42Hawkins testified, however, that she had never observed Mattingly asleep on her joband that, Mattingly was not, as contended by the respondent,contentious in her dealingswith others. dREPUBLIC AVIATION CORPORATION425discussions Sublett stated that the matter was "over his head" and called forHopkins.While they were waiting for Hopkins to arrive, Sublett, according toLucas, "in a roundabout way then made the statement that there had been alot of confusion about the Union in his department, and that is why he dischargedMattingly.And he said she was talking pretty much for the Union all of thetime and he could not tolerate that condition in his department." Bricker testifiedsubstantially to the same effect, except that it was his testimony that Sublettmade this statement before Barrett appeared.Horner and Sanders did nottestify.Sublett testified that he did not recall Mattingly's name having beenmentioned at all, and specifically denied making the statement attributed to himby Lucas and Bricker. Sublett's denial was corroborated by Neva Whiteman, anoffice clerk who was present throughout the conference with the Union committeeBoth Lucas and Bricker were vague in their testimony and were unable toexplain the circumstances which prompted Sublett to mention the alleged Mat-tingly incident at this conference.They agreed that they did not themselvesinitiate the discussion.They did not, according to their testimony, report thestatement to Hopkins when he entered the conference or make any special pointof it at the time although they were then serving as a committee investigatinganti-union conduct.Lucas and Bricker were indefinite as to other details of theconference concerning which their testimony in several respects was mutuallyinconsistent.Lucas testified that it was his practice to note grievance mattersin a note book.He produced a note book which referred to the grievance whichwas the primary subject of the conference, but which made no reference to theMattingly incident.Lucas and Bricker admitted that both Sublett and Hopkinsmade clear to the committeemen that it was a matter of indifference to themwhether employees wore Union buttons or joined the Union.'Sublett's over-all testimony was clear and convincing and possessed that degreeof candor which invites credence.About a month before the incident in question,Sublett had attended supervisory meetings at which he and other foremen wereinstructed by the Industrial Relations Department that they should make nocomment whatsoever about the Union.That Sublett was impressed by theseinstructions is shown by his anxiety to have his superior, Hopkins, present athis conference with the committee.Sublett impressed the undersigned as aperson of above average intelligence, and it is highly improbable that he, afterreceiving these instructions, would gratuitously volunteer to the Union commit-teemen that Mattingly, a person whose name had not been previously mentionedin the conversation, was released for Union activities.And it is even more im-probable that he would make such a statement in a conversation in which admit-tedly he emphasized that he was not interested in the union activities of any ofthe employees.Under all the circumstances, the undersigned credits Sublett's denial and findsthat Sublett did not make the statement attributed to him by Lucas and Bricker.Since the reasons given by the respondent for Mattingly's discharge are reasonableand are supported by credible evidence, the undersigned finds that Margaret Mat-tingly was not discharged or refused reinstatement because of her membershipin or activity on behalf of the Union or because she was engaged in concertedactivities with other employees.D. Other acts of interference, restraint, and coercion; conclusionsAs noted above, the Board on September 29, 1943, conducted an election amongemployees of the respondent.On September 23, 1943, the respondent, over thesignature of Mundy T. Peale, its vice-president and divisional manager, forwardeda letter to each of the eligible voters. In it the respondent advised the employees 426DECISIONSOF NATIONALLABOR RELATIONS BOARDof the forthcoming election, urged them all to vote, instructed them how votingwas to be handled, and, while stating that its policy was one of "hands off,"purported to answer certain questions concerning the issues and details of theelection.On September 27, 1943, 2 days before the election, Peale forwarded toeach of the eligible voters a second letter, a copy of which is set forth below asAppendix A. Peale testified that his primary purpose in writing these letterswas to answer questions which had been asked of him by employees concerningthe forthcoming election. It is apparent, however, that the purpose of the letterof September 27 was to urge the employees to vote against the unions and toinfluence the result of the election.The import of the September. 27 letter isclear.The letter advises the employees that war-time regulations and require-ments have limited the field of collective bargaining, and that bargaining througha union would not gain for employees economic advantages in hours, wages, andworking conditions.The letter warns the employees that representation wouldprove costly to them ; disparages the unions by indicating, through thinly veiledsuggestive questions, that unions are selfish and not interested in the welfare ofemployees but only in dues; and, by contrasting "unknown benefits" with certain"concrete benefits" already available to employees, suggests that the employeesmight be deprived of available benefits if one of the unions won the election. Theletter throughout in effect poses the election issue as a contest between the re-spondent and the union for the allegiance of the employeesWhether employees select a bargain representative or what representative theyselect is 'a matter of exclusive concern to employees, since it is their agent andnot the agent of the employer who is being chosen. "While management mayhave a right under some circumstances to express its opinion as to a Union . .such right certainly does not extend to the point where it becomes a participantin a contest to which it is not a party." 93 It is unnecessary to decide whetherthe letter, standing alone, is coercive.Unlike theAmerican Tube Bendingcase'in which there was a letter in many respects similar to the letter in the instantcase, the respondent's conduct here was not confined to "the letter and speechtogetherwith the occasion . . . a coming election . . . on which they wereuttered," conduct which, standing alone, the court held not to be violative of theAct.Here the respondent engaged in other conduct violative of Section 8 (1)and (3) of the Act; the letter was part of the respondent's whole course ofconduct, and, as such, was violative of Section 8 (1) of the Act"The undersigned concludes and finds that by its discharge and refusal to rein-state Oscar Finch, Walter R. Hull, and Velia C. Ewers because of their member-ship and activities on behalf of the Union, the respondent discriminated in regardto their hire and tenure of employment thereby discouraging membership inthe Union, and that by said conduct as well as by the anti-union statementsof Spruell to Finch, Arbuthnot and Hull, by the respondent's letter of September27, 1943, and by the totality of its conduct, the respondent interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.43RelianceMfg. Co. v. N. L R B ,125 F (2d) 311 (C. C A 7) , see alsoN. L R B. vSunbeam Electric Mfg.Co, 133 F. (2d) 856(C. C. A. 7)*4N. L. R B v. American Tube Bending Co.,134 F. (2d) 993 (C C A 2), cert denied320 U. S 76845N.L. R B v M. E Blatt Company,143 F (2d) 268(C C. A 3),decided June 9, 1944,enf'g 38 N. L. R B. 1210, and 47 N. L. R B. 1055N. L. R B. v. Trojan Powder Co.,135F. (2d) 337 (C. C. A. 3), enf'g 41 N L. R. B. 1308, cert den 320 U. S. 813 ;Matter of VanRaalte Company, Inc.,55 N. L R B 146;Matter of American Laundry Machinery Co , 57N. L R B 25. REPUBLIC AVIATION CORPORATION427The complaint alleges that the respondent engaged in unfair labor practices byquestioning its employees concerning their union activities and affiliations.Theundersigned finds that there is no substantial evidence to support that allegationof the complaint, and will recommend that said allegations be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to-trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent has engaged in certain unfairlabor practices, the undersigned will recommend that it cease and desist there-from and take certain affirmative action in order to effectuate the policies ofthe Act.It has been found that the respondent discriminated in regard to the hire andtenure of employment of Oscar Finch and Walter R. Hull on July 30, 1943, andVelia C. Ewers on October 28, 1943. It will be recommended that the respondentreinstate them to their former or substantially equivalent positions withoutprejudice to their former rights and privileges, and make them whole for anyloss of pay they may have suffered by reason of the respondent's discriminationagainst them by payment to each of them of a sum of money equal to the amountbe would have earned as wages during the period from the date of discriminationto the date of the offer of reinstatement, less his net earnings during said period 46Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.United Automobile, Aircraft, & Agricultural Implement Workers is a labororganization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of OscarFinch,Walter R. Hull, and Velia C. Ewers, thereby discouraging membership inUnited Automobile, Aircraft, & Agricultural Implement Workers of America(UAW-C. I. 0.), the respondent has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.46By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2590, 8 N L R.B 440. Monies received forwork performed upon Federal,State, county,municipal,or other work-relief projects shallbe considered as earningsSeeRepublic Steel CorporationvN. L. R.B , 311 U. S. 7. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The respondent by discharging Harry H. Wallace, Ira G. Hite, and MargaretL.Mattingly has not engaged in unfair labor practices, within the meaning ofSection 8 (3) of the Act.6.The respondent has not engaged in unfair labor practices within the meaningof Section 8 (1) of the Act insofar as the complaint alleges it engaged in unfairlabor practices by questioning its employees concerning their union activitiesand affiliations.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, the undersigned recommends that the respondent,Republic Aviation Corporation, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in United Automobile, Aircraft, & AgriculturalImplement Workers of America (UAW-CIO), or any other labor organization ofits employees, by discharging, laying off, or refusing to reinstate any of itsemployees, or in any other manner discriminating in regard to their hire andtenure of employment, or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form labor organiza-tions, to join or assist United Automobile, Aircraft, & Agricultural ImplementWorkers of America (UAW-CIO), or any other labor organization, to bargain col-lectively, through respresentatives of their own choosing and to engage in con-certed activities for the purpose of collective bargaining, or other mutual aid orprotection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will effect-uate the policies of the Act :(a)Offer to Oscar Finch, Walter R. Hull, and Velia C. Ewers, immediate andfull reinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges ;(b)Make whole Oscar Finch, Walter R. Hull, and Velia C. Ewers, and each ofthem, for any loss of pay they may have suffered by reason of the respondent'sdiscrimination against them, by payment to each of them of a sum of money equalto that which they normally would have earned as wages from the date of theirdischarge to the date of the respondent's offer of reinstatement, less their netearnings °7 during said period ;(c)Post immediately in conspicuous places in its Indiana Division in Evans-ville, Indiana. and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating : (1) that the respon-dent will not engage in the conduct from which it is recommended that it cease anddesist in paragraph 1 (a) and (b) of these recommendations; (2) that the re-spondent will take the affirmative action set forth in paragraph 2 (a) and (b) ofthese recommendations; and '(3) that the respondent's employees are free to be-come or remain members of United Automobile, Aircraft, & Agricultural Imple-ment Workers of America (UAW-CIO) and that the respondent will not discrim-inate against any employees because of membership or activity in that or anyother labor organization ;(d)Notify the Regional Director for the Fourteenth Region in writing withinten (10) days from the receipt of this Intermediate Report what steps the re-spondent has taken to comply herewith.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the National41 See footnote 46,supra. REPUBLICAVIATIONCORPORATION429Labor Relations Board issue an order requiring the respondent to take the actionaforesaid.It is further recommended that the complaint, insofar as it alleges that therespondent discriminated in regard to the hire and tenure of employment of IraG. Hite,'Harry H. Wallace and Margaret L Mattingly within the meaning of Sec-tion 8 (3) of the Act and engaged in unfair labor practices by questioning itsemployees concerning their union activities and affiliations, be dismissed.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the order transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board, Roch-ambeau Building, Washington, D C., an original and four copies of a statement inwriting setting forth such exceptions to the Intermediate Report, or to any otherpart of the record or proceeding tincluding rulings upon all motions or objections)as he relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the fling of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy there-of upon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission to argueorally before the Board, request therefor must be made in writing within ten (10)days from the date of the order transferring the case to the Board.Dated September 28, 1944.ARTHUR LEFFTrial Examiner.APPENDIX AREPUBLICAVIATIONCORPORATIONIndianaDivisionEvansville, IndianaSeptember 27, 1943.Fellow Raider :On Wednesday, September 29th, you can, if you want to, take advantage of oneof those liberties you enjoy as a free American.You can go to a voting place right in the plant and, by secret ballot, you cansay howyouwant our employee relations to be handled in the future. You cansay whether you want to have a union represent you inyourrelations with themanagement, or whether you think the present setup is satisfactory fromyourpoint of view.If you want a union to represent you, you have a choice between two unions onthe ballot.Each of those unions has its own ideas apparently on how thoserelations should be handledIf you do not want a union, you can vote for neitherby putting an X in the center square under Neither.I have made it clear to you, and all members of the supervisory staff havebeen so instructed, that nomentber of management is to try to tell you how tovote.I have also made it clear to you that any Raider has the right either tojoin or not join a union, as he or she sees fit and that the company will respectthat right.No representative of management may tell you what to do on thesepoints.Your decision should be your own free choice.I do not know what either of these unions propose to try to do for you since no"campaign promises" seem to have been made up until the time this is written.Any union has three things to offer to its members-hours, wages and workingconditions.To avoid any misunderstanding, let me say on the matter of hours639678-45-vol. 61-29 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat two things must determine the length of our work week. Those two thingsare the requirements of our customer, the Army, and the available supply of manpower.So long as Thunderbolts are so badly needed abroad, we must maintainour present work week.WAGESOn the subject of wages, I told you it was the policy of the company to seethat its rates of pay compare favorably with the rest of the aircraft industry.As a matter of fact, our rates are higher than those established last April for thewhole Southern California aircraft industry by the National War Labor BoardThe War Labor Board is a government agency in Washington which regulatesand controls all wagesUnder the President's "hold-the-line" order the War Labor Board can approvegeneral wage increases only in certain cases, as follows :1.To meet the rise in the cost of living.2.To correct inequities in wages between plants.3.To correct inequities in wages within a plant.4.To correct very low rates-under $.40 per hour.The first situation is known as the 15% "Little Steel" formula. If a companydid not make general wage increases between January 1941 and September 1942equal to 15%, it may, with War Labor Board approval, make a general increaseto bring the total amount of such increases up to 15%. The 15% represents theincrease in the cost of living between January, 1941 and June, 1942. This plantwas not in operation at that time so this cannot apply to us. The Company tookthis increase in living costs into consideration when it set its wage scale.On the second point, inequities between plants mean differences in rates betweenplants in the same area. The way the War Labor Board deals with cases ofdifferences between plants in a city where inequities are claimed, is not to takethe highest wages as a yardstick to bring all the others up to that. That wouldbe contrary to the intent of the anti-inflation actThe Board makes'wage surveysand fixes minimum rates for jobs which are neither the highest nor the lowestit finds in an area.Nothing like that has yet been done for Evansville. If itshould be done and the rates so fixed were higher than ours, we would at onceapply for approval to adopt them.We doubt if any rates the Board might set upwould be higher than our present rates however.So far as inequities within the plant, all differences in rates between jobswithin our plant have been fixed after careful study of every job in terms ofskill, effort, responsibility and working conditionsThe last situation-to correctvery low rates-involves rates below $ 40 per hour and that does not apply to us.I have given you these facts ht some length, so that there may be no mis-understanding or disappointment on your part. The simple fact is that war-timeregulations and requirements have limited the field of collective bargaining onhours and wagesYou are entitled to understand these things.Working conditions cover a wide field. I have already told you that it is ourpolicy to maintain the best possible working conditions.We always welcomesuggestions which can improve such conditions. I might remind you of yourrest periods, recently lengthened at the suggestion of the Victory Council, ofthe new cafeteria to be built as instances of our intention to make this a goodplace to work.OTHER POINTSThere are some other points to which you should give some thought in makingup your mind how to vote. After a union has been chosen as the bargaining REPUBLIC AVIATION CORPORATION431agent, almost always it asks the company for a "check-off," for "maintenance ofmembership" or for a "closed shop," or other similar provisionsDo you knowwhat these things mean? Do you know how they would affect you? Do you thinkyou would be in favor of them? These are things you have a right to know aboutand understand.Has anyone explained them to you?You might ask yourself to- what kind of leadership you wish to entrust yourfuture relations with the company Is it selfish or isn't it?Why. do strangersbecome interested in your welfare?Who are they? Are they really interestedin your personal welfare or are they more interested in dues? In short, whatmore can they do for you than you can do for yourself'? These are the samekind of questions you would ask yourself before you made any personal decisionlike buying a house or a car.What benefits will I get out of it?Weigh those unknown benefits alongside the concrete benefits your being aRaider has automatically brought you-your paid vacation-your 5 days' annualsick leave-your 10-minute rest periods-your annual bonus-your holidays withpay when production schedules permit-your merit increases-your group in-surance-leaves of absence without break in service.These are all concreteevidences of our good faith when I say we want this to be a good place to workLet me repeat again, the company hopes this will be an orderly election withjust as little loss of time as possibleWhatever the decision, we should like tosee it represent the wishes of such a large majority of you all that there can'tbe the slightest question but that the decision was reallythe will of the majority.We do not want any hard feelings as a result of this election.COMPANY POLICIESFinally let me repeat the policies I told you the company stands for andwhich I shall follow as a guide in all our employee relations :1Fair and courteous treatment of every employee2.Promotion from within the organization on the basis of merit.3.Maintenance of the best possible working conditions4 Prompt and fair handling of all grievances.5 Rates of pay which compare favorably with other aircraft plants.6.Equal pay for equal work on the basis of duties and responsibilitiesWe have a job, an important jobto do together.Those of us who are fortunateto be making Thunderbolts, are making just as direct a contribution to winningthe war as any soldier on our far-flung battle linesLet's not let anything inter-fere with that.Whatever the outcome of the election, let's all look forward tocontinuing and increasing the same friendly relations which we have beenbuilding upThen, and only then, can we be proud of our part when the boyscome home and ask us what did we do to help win the warSo VOTE Wednesday, Fellow Raider. VOTE for what you think is best foryourself, for all of us, for the boys in far-off places who need our Thunderbolts,who are counting on us to make these schedulesVote just the way you feelabout this matter, so you can have it just the wayyonwant it.Let me repeat, we have an important job to do together which will take allthe cooperation, mutual understanding, patience and persistence that we cangive it.Whatever the decision of the majority may be Wednesday, I am lookingforward to working with you all on a basis of mutual confidence and friendship.Sincerely yours,(S)MUNDY I. PEALE,Vice-President and Divisional Manager